El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Víctor P. Martínez y su esposa María del Pilar Cabrero y Echandía comparecen en un documento público vendiendo dos ñucas a Manuel de Jesús Vázquez y su esposa. El regis-trador denegó la inscripción del documento porque una de las fincas había sido adquirida por Víctor P. Martínez en su estado de'viudez, y la otra constante su matrimonio con Ma-ría del Pilar Cabrero, y por tal razón que no podían ser agru-padas las dos fincas por pertenecer a entidades legalmente distintas, como fué resuelto por este tribunal en el caso de Durán v. El Registrador, 20 D. P. R. 148, y en el de Muñoz v. El Registrador de Caguas, 25 D. P. R. 842.
El recurrente Be Jesús alegó entre otras cosas que de los antecedentes en poder del registrador éste no tenía cono-cimiento oficial respecto al carácter privativo con que se po-seía una de las dos fincas y el apelante insiste al parecer en que no tenía tal carácter privativo. Como estos particulares envuelven cuestiones de hecho que no se encuentran debida-mente ante nos, no las discutiremos, pues creemos que la nota debe ser revocada por otro fundamento levantado por el recurrente.
En los casos de Muñoz y Burán, supra, la cuestión era únicamente si dos entidades distintas podían hacer las agru-paciones. El recurrente, sin embargo, llama la atención de que en este caso los compradores legalmente han de ser con-siderados como las personas o entidades que solicitan la agru-pación. Es verdad, como alega el recurrente, que el contrato de compraventa y la agrupación tuvieron lugar desde el punto de vista legal con anterioridad a la escritura. Podemos agre-gar que la escritura no es sino la prueba del contrato de compraventa. Las partes, de acuerdo con los artículos 4 y 1245 del Código Civil pueden renunciar a sus derechos y hacer la clase de contrato que les convenga. Víctor P. Mar-tínez y su esposa solidaria y mancomunadamente se despren-dieron de todo el interés que tenían en cada una de las fincas *768y están impedidos por documento público de poder alegar título alguno a las mismas. Los compradores 'deben ser con-siderados como las personas que verifican la agrupación. Un razonamiento semejante puede hallarse en nuestra decisión en el caso de Vilá v. El Registrador de San Juan, 27 D. P. R. 929.
La nota recurrida debe ser revocada y verificada la ins-cripción.

Revocada la nota recurrida y ordenada la inscripción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.